Title: Mary Smith Cranch to Abigail Adams, 30 July 1789
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree July 30th 1789
          My dear Sister
        
        I can never Sufficiently express my thanks or my gratitude for your last kind & affectionate Letter & you must not laugh at me nor chide me when I tell you that I sat & weept over it as if it had brought me some evil tydings I felt the full force of that maxim of Solomons “It is more blessed to give than to receive” But my dear Sister you must forgive me if I tell you I cannot accept your generous proposal—for tho I have not been able to return the Loan so soon as I expected I shall be in a capasity to do it some time or other— I hope soon—but I have met with so many dissapointments that I am affrai’d to promise any thing. I depended upon my dairy to discharge some small debts I was oblig’d to make in order to furnish Betsy we have lost four of our best cows in about a year & we are now oblig’d to turn off the best in our yard for a strange swelling she has under her throat which will kill her if it cannot be remov’d & so my prospect of a good dairy this summer is again blasted—but this is from the hand of a good providence & I must not complain I am sorry I have ever let any thing slip from my pen to give my Sister pain but my spirits are at times so low that I cannot always mantain that fortitude of mind which enables its posseser to behave with propriety under the various trials they may be call’d to sustain
        I often feel myself surrounded with difficulties which I cannot remove— The necessary wants of a Family & of children are more known & more felt by the mistress than any one else & they are not a burthen where they can be easily supply’d— our Farm is too small to give us a living & pay the Labour & the Taxes notwithstanding mr Cranch Labours very hard upon it himself His Watch business which is very small here & the courts is all the ways he has to raise cash— The education of a Son & the Settleing of a Daughter are heavey matters where the income is so small. We have purchas’d nothing for cloathing but bare necessarys for several years I have exerted all my strength & all my abilities to manage with prudence & [economy?] whatever came under my department but what is this towards the support of a Family— I am mortified I am greiv’d that I cannot do more to assist my Friend. His not receiving his money for his publick Services oblig’d him to borrow While our son was at college & there has never yet been a time that he could get his debt but at such a loss as we could not think of but this we should not mind if he could get into any business I say any for there is nothing which is lawful that he would not do—which would inable him to work himself out of his difficulties— His abilities & his integrity may yet procure him a living not too labourous for his health & age this is the height of his wishes & of his ambition & I will hope that something may yet turn up to his advantage we do not look up to mr A as the Lady did you mention If he should ever be able to help him to any thing It will not be because he is his Brother or his Friend only we are greatly oblig’d to him for his good wishes
        I have now my Sister laid before you some of the causes of my anxeitys—& if you can place yourself for one moment in my situation you will not say that I have no reason for my dejection—but I hope it does not arise to a sinful anxiety & discontent this is what I am constantly striving against I am naturally very chearful & having open’d my heart to you—I know I shall feel better— I have been oblig’d to wear a countinance which badly indicated the feelings of this heart least I should give pain to my Family—
        
        The weather has been so very hot that I have been almost wore out with that & having so much work to do I have only a little girl of sixteen years old with me She is sprightly but ignorant—
        I shall finish this sheet that it may have no connection with another which I shall write, but not to night for tis Twelve a clock now. & I cannot see streight—
        so good night my dear dear Sister
      